Citation Nr: 0404547	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-15 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Basic eligibility for nonservice-connected death pension 
benefits.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The appellant brought this claim as the widow of a deceased 
individual who had recognized guerilla service from December 
1, 1943 to September 5, 1945 and Regular Philippine Army 
service from September 6, 1945 to September 30, 1945.  He 
died in April 1993.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant submitted additional evidence directly to the 
Board in August and September 2003.  She has not waived RO 
consideration of this evidence.  Accordingly, this case is 
remanded for consideration of the evidence by the RO and the 
issuance of a supplemental statement of the case.  See 
38 C.F.R. § 19.31 (2003).  

Accordingly, the case is hereby REMANDED for the following 
action:

Readjudicate the appellant's claims, with 
application of all appropriate laws and 
regulations, and consideration of all 
evidence obtained since the issuance of 
the February 2003 Statement of the Case.  
If the decision with respect to the 
claims remains adverse to the appellant, 
she should be furnished a supplemental 
statement of the case and given a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




